Citation Nr: 0028217	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-21 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
neck injury, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO assigned 
10 percent ratings for the veteran's service-connected 
residuals of a low back injury and a neck injury.  In a 
September 1998 rating decision, the RO increased the rating 
for the low back disability to 20 percent.  The veteran has 
continued his appeal, and he is seeking ratings higher than 
20 percent for the low back disability and 10 percent for the 
neck disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is not reasonably shown that the veteran's low back 
disability produces more than a moderate limitation of motion 
of his lumbar spine.

3.  Physicians have observed no more than mild diminishment 
of the strength, sensation, and coordination of the veteran's 
left leg.

4.  Disability residual to an injury of the veteran's neck is 
currently manifested by moderate limitation of motion of the 
cervical spine, with no more than mild diminishment of 
sensation in the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a low back injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4,41, 4,45, 4.59, 4.71a, Diagnostic Codes 5003, 
5292, 5293 (1999).

2.  The criteria for a 20 percent disability rating for 
residuals of a neck injury have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4,41, 4,45, 4.59, 4.71a, Diagnostic Codes 5003, 5290, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disabilities residual to low 
back and neck disabilities warrant higher disability ratings 
than the ratings that the RO has assigned.  A person who 
submits a claim for veteran's benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  For purposes of determining whether a claim 
is well grounded, the supporting evidence is presumed to be 
true, and is not subject to weighing.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran has appealed the ratings that the RO initially 
assigned for his service-connected low back and neck 
disabilities.  The Court has established that when a claimant 
was awarded service connection for a disability, and the 
claimant subsequently appealed the RO's initial assignment of 
the rating for those disabilities, the claim is well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218 (1995).  The rating schedule provides for ratings higher 
than the current ratings for the veteran's low back and neck 
disabilities, and his claims for higher ratings for those 
conditions remain open.  The Board finds that those claims 
for increased ratings are well grounded claims.

When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board remanded the 
case in January 1998 and November 1998 for additional 
development of evidence relevant to the veteran's claims.  
The Board now finds that the facts relevant to the veteran's 
increased rating claims have been properly developed, such 
that VA has satisfied its statutory obligation to assist the 
veteran in the development of those claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

Low Back
The veteran reported the onset of pain in his low back, 
radiating into his left lower extremity, while lifting a 
barrel filled with sand, during service in 1989.  He has 
reported ongoing problems with his low back and left lower 
extremity during and since service.  On VA examination in 
August 1993, the veteran reported intermittent paresthesia in 
his left lumbar area and left lower extremity.  He reported 
that the paresthesia was accompanied by weakness in the left 
leg.  He reported that he worked as a meat cutter for a 
supermarket, and that he had difficulty lifting and moving 
heavy items because of weakness in his left leg and left arm.  
The examiner noted that the veteran was unable to heel walk 
or toe walk on his left foot, because of sensations of pain 
and weakness in his left leg and foot.  The range of motion 
of the veteran's lumbosacral spine was to 50 degrees of 
flexion, with pain in the low back; to 25 degrees of 
extension, with pain in the low back; and to normal ranges of 
lateral bending and rotation bilaterally.  X-rays revealed 
sacralization of L5 and spina bifida occulta at L5.  In a 
March 1994 statement, the veteran wrote that he had pain in 
his low back and numbness in his left leg.  He wrote that his 
disabilities made it hard for him to do his job.

On VA examination in July 1996, the examiner noted a normal 
gait, with no paraspinal tenderness or spasm.  The examiner 
reported that the veteran moved his lumbosacral spine to 30 
degrees of flexion, 10 degrees of extension, 10 degrees of 
lateral bending bilaterally, and 15 degrees of rotation 
bilaterally.  The veteran reported that he was limited to 
those ranges due to pain.  The examiner reported that the 
veteran did not appear to be cooperating fully with the 
examination, and that the range of motion was difficult to 
evaluate due to poor effort on the part of the veteran.

VA outpatient treatment notes reflect that the veteran was 
seen in September 1996 for low back pain.  He reported that 
the pain had become very severe.  The examiner noted that the 
veteran had difficulty standing from a sitting position.  The 
examiner noted a decreased range of flexion of the lumbar 
spine, with pain beginning at 20 to 25 degrees.  The veteran 
reported that he could not flex more than 35 to 40 degrees.  
The examiner did not observe muscle spasms.  The veteran 
reported that the low back pain radiated into his left leg.  
The examiner found that the strength of the left leg was 
equal to the right.  X-rays showed sacralization of S5, with 
no degenerative process.

In statements submitted May 1997 and February 1998, the 
veteran wrote that he continued to have severe low back pain, 
and numbness and weakness in his left leg.  He reported that 
his left leg sometimes gave out.  He stated that his low back 
pain worsened with changes in temperature, such as he 
encountered regularly in his work as a meat cutter, working 
in freezer areas off and on.  He stated that the motions that 
he was asked to make on VA examinations caused pain, and that 
he could not bend any further.

On VA examination in April 1998, the veteran reported 
occasional weakness in his left leg, with the left leg giving 
out.  He reported that he had to sit on his right side, due 
to numbness and discomfort on the left side.  He reported 
that he had increased pain with prolonged sitting, and that 
he had flare-ups of pain about two times per week.  The 
examiner noted a mildly ataxic gait on the left.  The range 
of motion of the lumbar spine was to 15 degrees of flexion, -
5 degrees of extension, 5 degrees of lateral bending 
bilaterally, and 5 degrees of rotation bilaterally.  Strength 
was slightly diminished in all muscle groups in the left 
lower extremity.  The examiner commented that the veteran's 
efforts in range of motion and motor strength testing seemed 
limited.  Lumbar spine x-rays revealed a transitional fifth 
vertebra, partial sacralization, spina bifida occulta, and 
facet degeneration at L5-S1.  The examiner indicated that he 
did not find specific radiculopathy or nerve root 
impingement.  The examiner commented that the subjective 
symptoms of the veteran's low back outweighed the objective 
findings.  The examiner commented that flare-ups could limit 
the veteran's functional ability, but that the extent of such 
limitation was difficult to determine, as the veteran had not 
shown any significant function in his lumbar spine on that 
examination.  

In a September 1998 statement, the veteran wrote that his low 
back pain was getting worse.  On VA examination in March 
1999, the examiner noted that he had reviewed the veteran's 
claims file.  The veteran reported ongoing low back pain, 
with paresthesia of the left leg.  He reported difficulty 
sleeping, with increased pain with lying supine.  The 
examiner reported that the veteran's effort on examination 
was very poor.  The examiner reported that the final 
achievable range of motion of the lumbar spine was to 15 
degrees of flexion, 0 degrees of extension, 5 degrees of 
lateral bending bilaterally, and 5 degrees of rotation 
bilaterally.  The examiner noted diminished sensation in the 
veteran's left foot.  The examiner reported the following 
impression:

Mechanical low pack pain with mild 
evidence of degeneration at L5-S1.  
Please note that his range of motion is 
very difficult to evaluate as he extends 
almost no effort when asked to actively 
forward flex, extend, rotate or bend.  I 
do not feel that the range of motion he 
demonstrates today is very consistent 
with his normal or allowable range of 
motion.  Poor compliance is present.  I 
cannot comment on how much pain he would 
exhibit during flares of his back pain 
because I cannot get a good baseline to 
judge this on, as he will not cooperate 
with attempts at active motion.  Please 
note that there is not evidence of 
progressive neurologic deficit.

The veteran's low back disability has been described as 
mechanical low back pain.  In more recent years, x-rays have 
shown some degenerative changes of the lumbar spine.  The 
veteran's statements and medical reports indicate that his 
low back disability is manifested by low back pain, 
limitation of motion of the lumbar spine, and numbness and 
weakness in the left lower extremity.  Under the rating 
schedule, limitation of motion of the lumbar spine is rated 
at 40 percent if severe, 20 percent if moderate, and 10 
percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999).  VA examination in August 1993 showed that the 
veteran had moderate limitation of motion of his lumbar 
spine.  Examinations in 1996 through 1999 have shown greater 
limitation of motion, ranging from moderate to severe.  In 
the 1996 through 1999 examinations, however, the examiners 
commented that the veteran did not appear to be cooperating 
fully in moving his low back as far as he could in each 
direction.  The veteran has disputed that his efforts on 
examinations have been less than full.  The Board finds that 
the examiners' observations must carry some weight, however, 
as two different doctors, on three separate examinations, 
expressed the opinion that the veteran had made an incomplete 
effort on examination.  Taking the examiners' opinions into 
consideration, the Board finds that the severely restricted 
motion that the veteran demonstrated on the 1996 to 1999 
examinations is not sufficiently reliable evidence that 
motion of the veteran's lumbar spine is actually severely 
limited.

In addition to limitation of motion, the veteran has reported 
pain on motion of his lumbar spine, and numbness and weakness 
in his left lower extremity.  He has reported that his low 
back and left leg symptoms cause him some difficulty in 
performing his job as a meat cutter.  Examiners have noted 
slightly diminished strength, sensation, and coordination in 
the veteran's left lower extremity.  No definite disc 
disorder has been identified.  Symptoms compatible with 
sciatic neuropathy may warrant a compensable rating under the 
rating schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  In this case, however, the evidence does not 
demonstrate that the veteran has left leg impairment 
sufficient to warrant additional consideration beyond the 
rating for moderate limitation of motion of lumbar spine.  
Noting that physicians have found inconsistency between the 
veteran's subjective complaints and objective findings, the 
Board concludes that the preponderance of the evidence is 
against an increase in the rating for the veteran's low back 
disability above the current 20 percent rating.

In reaching this determination, the Board has considered 
whether staged ratings should be assigned.  The Board 
concluded that the evidence does not demonstrate that the low 
back disability has significantly changed, and that a uniform 
evaluation is therefore appropriate in this case.  Review of 
the record reveals that the RO did not expressly consider 
referral of the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with regard to the veteran's low back disability with these 
mandates in mind, and finds no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).

Neck
The veteran is service-connected for residuals of a neck 
injury sustained in service in 1989, when he developed neck 
pain after he jumped from a boat and landed head first in the 
water, as part of a boating safety rescue demonstration.  The 
veteran contends that his ongoing disability from that injury 
warrants a rating higher than the current 10 percent rating.

On VA examination in August 1993, the veteran reported that 
he had pain in his neck, and numbness and tingling in his 
left arm and hand, following his neck injury during service.  
He reported that he was treated during service with pain 
medication, rest, and light duty.  He reported that he 
continued to have paresthesia in his left arm and hand.  He 
reported that he had trouble lifting heavy things at work 
because of weakness in his left arm.  The examiner noted good 
strength in both upper extremities.  There was no postural 
abnormality or fixed deformity of the neck.  X-rays of the 
cervical spine showed no abnormalities.  The range of motion 
of the cervical spine was to 30 degrees of flexion, 
20 degrees of extension, 30 degrees of lateral bending 
bilaterally, and 45 degrees of rotation bilaterally.  The 
veteran reported pain on the left side with lateral bending 
to either side.

On VA examination in July 1996, the examiner reported that 
the veteran did not appear to be cooperating fully with the 
examination.  The veteran would only move his neck to 20 
degrees of flexion, 10 degrees of extension, 15 degrees of 
lateral bending bilaterally, and 15 degrees of rotation 
bilaterally.  Sensation to light touch was intact in the 
upper extremities, reflexes were symmetric, and strength in 
the upper extremities was 5/5 bilaterally.

In May 1997, the veteran wrote that he continued to have 
severe pain with motion of his neck.  He reported that he 
sometimes felt a cracking sensation in his neck.  He reported 
that he developed stiffness in his neck and pain in his neck 
and shoulders when he was exposed to extreme changes in 
temperature.  He reported that the motions that he was asked 
to perform for VA examination caused pain.  In February 1998, 
the veteran wrote that he continued to have numbness in his 
left arm and hand.

On VA examination in April 1998, the veteran reported 
constant stiffness in his neck, left arm, and left hand.  The 
range of motion of the cervical spine was to 60 degrees of 
flexion, 10 degrees of extension, 40 degrees of lateral 
bending bilaterally, and 50 degrees of rotation bilaterally.  
There was somewhat diminished sensation on the left in the 
C7-C8 distribution.  There was no evidence of atrophy in the 
upper extremities on gross clinical testing.  Cervical spine 
x-rays were normal.  The examiner's impression was cervical 
spondylosis with deconditioning and questionable sensory 
involvement of the C7-C8 nerve roots on the left.  The 
examiner commented that the veteran's subjective symptoms 
appeared to outweigh the objective findings.  In September 
1998, the veteran wrote that his neck condition continued to 
trouble him, and continued to worsen.

On VA examination in March 1999, the veteran reported 
continuing paresthesia of the left upper extremity.  The 
examiner indicated that, although the made a poor effort on 
testing of range of motion of the lumbar spine, he made a 
better effort on the testing of the cervical spine.  The 
range of motion of the veteran's cervical spine was to 
40 degrees of flexion, 20 degrees of extension, 30 degrees of 
lateral bending bilaterally, and 60 degrees of rotation 
bilaterally.  The examiner reported that the normal range of 
motion for a cervical spine was to 80 to 90 degrees of 
flexion, 35 to 40 degrees of extension, 65 to 70 degrees of 
lateral bending bilaterally, and 90 degrees of rotation.  The 
examiner noted that the veteran had some diminished sensation 
in the ulnar distribution of the left upper extremity.  The 
examiner reported that an MRI of the cervical spine had shown 
minimal osteoarthritic changes of the articulating facets.  
The examiner's impression was cervical pain without any 
obvious bony abnormality, possibly a mild component of a 
chronic cervical strain.  The examiner noted that the MRI of 
the cervical spine had not shown any evidence of neurologic 
compression.

Under the rating schedule, limitation of motion of the 
cervical spine is rated at 30 percent if severe, 20 percent 
if moderate, and 10 percent if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).  The VA examination reports 
raise fewer questions about the range of motion of the 
cervical spine demonstrated on examination than about that of 
the lumbar spine.  While there is some variation between 
examinations in results, the limitation of motion of the 
veteran's cervical spine tends to reach or approach moderate 
limitation of motion.  The moderate limitation of motion of 
the cervical spine warrants a 20 percent rating under the 
rating schedule.  While examiners noted some diminished 
sensation in the veteran's left arm, there is not evidence of 
a disc or neurological disorder producing such impairment as 
would warrant a higher or additional rating beyond the rating 
for limitation of motion.  The record does not show a clear 
pattern of change in the severity of the neck disorder, such 
as would call for the assignment of staged ratings.  The 
veteran's neck disability is not shown to be exceptional or 
unusual such as to warrant referral for the assignment of an 
extraschedular rating.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a low back injury is denied.


Entitlement to a 20 percent disability rating for residuals 
of a neck injury is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

